Title: To James Madison from Robert Montgomery, 31 March 1801 (Abstract)
From: Montgomery, Robert
To: Madison, James


31 March 1801, Alicante. Gives résumé of his 8 Mar. dispatch. Has placed all U.S. vessels in surrounding waters on alert. Transmits letters just received from U.S. minister at Madrid. Spain has ordered a tax upon all “Commercial People,” including resident U.S. citizens (nearly $4,000 for himself). Has protested to minister of state, quoting seventh article of treaty.
 

   
   RC (DNA: RG 59, CD, Alicante, vol. 1). 3 pp.; in a clerk’s hand, signed by Montgomery; docketed by Wagner.



   
   A full transcription of this document has been added to the digital edition.

